Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed on 5/20/22. Claims 2-19 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 2, 8, 14 are amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are provisionally rejected on the ground of non-statutory obviousness-type double patenting rejection based on anticipation analysis as the claims of 1-18 of copending U.S. Patent Application # 15/087428 anticipates the claims 1-19 of instant application; 1-19 of copending U.S. Patent Application # 15/087455 anticipates the claims 1-19 of instant application. The subject matter claimed in the instant application is fully disclosed in the referenced US patent application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (US 2012/0290653 A1), in view of Jamal-Syed et al. (US 2017/0171898 A1), hereinafter “Jamal-Syed”.
As to claim 2, Sharkey discloses a method for generating dynamic playlists utilizing device co-presence proximity (Sharkey, Abstract, figure 1), the method being performed by an apparatus having at least one processor (Sharkey, Abstract, figure 1), and at least one memory including a computer program code (Sharkey, Abstract, figure 1), the method comprising: 
obtaining a user ID associated with a first electronic device (two devices may be determined to be proximate to each other based on near field communication (NFC) or similar structures on the device, where one device may read an identifier from the other device when it is brought near the other device) (Sharkey, paragraphs [0004-0006, 0031-0033]);
without user intervention matching electronic devices to the first electronic device based on proximity using a computer communication protocol (first geographic information that indicates a first geographic location of a first device; accessing second geographic information that indicates a second geographic location of a second device; determining whether the first device and the second device are within a defined geographic proximity based on the first geographic location and the second geographic location; if the determination indicates that the first device and the second device are within the defined geographic proximity, generating at least one playlist of media items based on a set of media preferences shared between a first user of the first device and a second user of the second device; and sending the playlist to the first device such that the first user is able to select one or more of the media items on the playlist to be output by the first device; when multiple users are determine to be near each other (e.g., in the same house or room), a playing media device may be caused to access a playlist (e.g., from a hosted internet-based music service) that is dynamically generated by identifying preferences of each of the users (e.g., by analyzing their existing media libraries and/or playlists, i.e. automatic process once the devices are detected being close proximity of each other i.e. gps, or near field communication (i.e. communication protocol)) and generating a common playlist that is determined to be most favorably received by the group of users; The location determination units 114a and 114b may be, for example, GPS (Global Positioning System) units.  Other examples include the location determination units 114a and 114b using cell-tower triangulation, near field communication (NFC), Bluetooth communication (proximity can be measure by NFC or Bluetooth i.e. types of communication protocols), or QR (Quick Response) code scanning by which one device may be visually exposed to another.) (Sharkey, paragraphs [0004-0006, 0031-0033]), including matching: 
one or more second electronic devices to the first electronic device, the one or more second electronic devices being co-present within a set proximity of the first electronic device (a proximity detector 112 included in the server system 104 may receive geographic information that indicates the geographic location of the mobile computing device 102a from a location determination unit 114a that is included in the mobile computing device 102a. Similarly, the proximity detector 112 may receive geographic information that indicates the geographic location of the mobile computing device 102b from a location determination unit 114b that is included in the mobile computing device 102b; accessing first geographic information that indicates a first geographic location of a first device; accessing second geographic information that indicates a second geographic location of a second device; determining whether the first device and the second device are within a defined geographic proximity based on the first geographic location and the second geographic location; if the determination indicates that the first device and the second device are within the defined geographic proximity, the location determination units 114a and 114b using cell-tower triangulation, near field communication (NFC), Bluetooth communication, or QR (Quick Response) code scanning by which one device may be visually exposed to another (plurality of available location module)) (Sharkey, paragraphs [0005-0006, 0031-0033]), determined using signals transmitted from the one or more second electronic devices to the first electronic device via the computer communication protocol (a proximity detector 112 included in the server system 104 may receive geographic information that indicates the geographic location of the mobile computing device 102a from a location determination unit 114a that is included in the mobile computing device 102a. Similarly, the proximity detector 112 may receive geographic information that indicates the geographic location of the mobile computing device 102b from a location determination unit 114b that is included in the mobile computing device 102b; accessing first geographic information that indicates a first geographic location of a first device; accessing second geographic information that indicates a second geographic location of a second device; determining whether the first device and the second device are within a defined geographic proximity based on the first geographic location and the second geographic location; if the determination indicates that the first device and the second device are within the defined geographic proximity, the location determination units 114a and 114b using cell-tower triangulation, near field communication (NFC), Bluetooth communication (proximity can be measure by NFC or Bluetooth i.e. types of communication protocols), or QR (Quick Response) code scanning by which one device may be visually exposed to another (plurality of available location module)) (Sharkey, paragraphs [0005-0006, 0031-0033]);  and 
at least one third electronic device to the first electronic device, the at least one third electronic device but is co-present within the set proximity of at least one of the second electronic devices;  for each respective device of the matched second electronic devices and the at least one third electronic device (a proximity detector implemented on the server system and programmed to identify when two or more devices associated with electronic media items are geographically proximate to each other; a mutual interest determiner on the server system arranged to determine media items in which users of the two or more devices are likely to be interested based on prior media-related selections by the users; and a playlist generator on the server system arranged to provide to one of the devices) (Sharkey, paragraphs [0010, 0031, 0035-0036]), 
identifying a corresponding user's music preferences by analyzing a listening history of the respective device (determining the set of media preferences shared between the first user and the second user based on the first set of historical usage data and the second set of historical usage data comprises determining a first set of personal media preferences for the first user based on the first set of historical data; determining a second set of personal media preferences for the second user based on the second set of historical data; and determining media preferences shared between the first set of personal media preferences and the second set of personal media preferences.  Also, generating the at least one playlist can comprise accessing metadata for multiple media items in a media library associated with the first user; for each of the multiple media items, determining a mutual interest score based on the accessed metadata and the set of media preferences shared between the first user and the second user; selecting media items from the multiple media items that have a mutual interest score over a defined threshold; and including the selected media items on the playlist.  The metadata can indicate characteristics of content included in the multiple media items) (Sharkey, paragraphs [0005-0006, 0031-0036]);  
based on the users' music preferences, including preferences of the users of the one or more second electronic devices and the at least one third electronic device, generating a dynamic playlist for the first electronic device, the one or more second electronic devices, and the at least one third electronic device (one or more playlists of media items in the media libraries associated with mobile computing device 102a or 102b can be generated based on a set of media preferences that are shared between the users of the mobile computing devices 102a and 102b.  More generally, such playlists may be generated based on the media preferences that are shared by the user of the mobile computing device 102a, the user of the mobile computing device 102b, and possibly one or more users of other mobile computing devices, such as mobile computing devices for which a user has opted into a service to generate playlists based on shared media preferences.  The playlists can be generated, for example, and as described in more detail below, by a playlist generator 126 included in the server system 104; the media preference determiner 122 may determine updated shared media preferences to account for the most recently detected mobile computing device after a predetermined amount of time (e.g., ten minutes) has elapsed since the detection of the most recently detected mobile computing device.  In other words, the shared media preferences can be updated if a mobile computing device has been nearby, for example, for ten minutes (i.e. automatically updates within time period; suppose that the proximity detector 112 has detected that the mobile computing device 102a and the mobile computing device 102b are in proximity to one another.  If the proximity detector 112 determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.  One or more updated playlists can be generated based on the updated shared media preferences) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]); and providing, for playback, the dynamic playlist (one or more playlists of media items in the media libraries associated with mobile computing device 102a or 102b can be generated based on a set of media preferences that are shared between the users of the mobile computing devices 102a and 102b.  More generally, such playlists may be generated based on the media preferences that are shared by the user of the mobile computing device 102a, the user of the mobile computing device 102b, and possibly one or more users of other mobile computing devices, such as mobile computing devices for which a user has opted into a service to generate playlists based on shared media preferences.  The playlists can be generated, for example, and as described in more detail below, by a playlist generator 126 included in the server system 104; the media preference determiner 122 may determine updated shared media preferences to account for the most recently detected mobile computing device after a predetermined amount of time (e.g., ten minutes) has elapsed since the detection of the most recently detected mobile computing device.  In other words, the shared media preferences can be updated if a mobile computing device has been nearby, for example, for ten minutes (i.e. automatically updates within time period; suppose that the proximity detector 112 has detected that the mobile computing device 102a and the mobile computing device 102b are in proximity to one another.  If the proximity detector 112 determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.  One or more updated playlists can be generated based on the updated shared media preferences) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]).

However Sharkey doesn’t explicitly disclose at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices, obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices.
In an analogous art, Jamal-Syed discloses at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices (The Music Player Unit (i.e. second device) being provided in a M2M communication network and is connected to a M2M Network Node and to a Speaker Unit (i.e. first electronic device). The method includes connecting to a Mobile Device (i.e. third electronic device is in proximity to Music player user which is second device) in the proximity and receiving a Music Playlist from the Mobile Device; For example, user of the mobile device can send a music playlist from the mobile device to the M2M network node or to the music player unit. The music player unit is connected to a speaker unit 103, which is used to play-out the songs. The music player unit uses the speaker unit to play-out the songs. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist i.e. third electronic device is outside the first electronic device i.e. speaker since they are not paired. Third electronic device is in proximity with second electronic device i.e. Music player unit via pairing) (Jamal-Syed, paragraphs [0022, 0024, 0027-0028]); for each respective device of the matched second electronic devices and the at least one third electronic device (The music player unit scans for mobile devices 100 in the proximity, step 2:8. The music player unit can for example scan the proximity using short range technology such as Bluetooth, NFC or RFID. FIG. 3 illustratively shows an exemplary embodiment of the music player unit scanning the proximity for mobile devices. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist,) (Jamal-Syed, paragraphs [0006, 0027-0028], figs. 1&2)
obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices (For example, user of the mobile device can send a music playlist from the mobile device to the M2M network node or to the music player unit. The music player unit scans for mobile devices 100 in the proximity, step 2:8. The music player unit can for example scan the proximity using short range technology such as Bluetooth, NFC or RFID. FIG. 3 illustratively shows an exemplary embodiment of the music player unit scanning the proximity for mobile devices. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist, received from the mobile device, and a music player identifier to the Application in M2M network node. In an alternative embodiment the mobile device sends the music playlist directly to the M2M network node. The Application associates the received Music Playlist with a M2M Music Playlist, where the M2M Music Playlist associated with the Service Subscriber, step 2:12. In a one embodiment the Application merges the music playlist, received from the music player unit, with the M2M music playlist. The operations of the M2M network node therefore include receiving an activation message from a music player unit, step 603. The activation message includes a music player identifier, where the music player identifier includes information such that the music player unit can be associated with the service subscriber identifier and thereby indirectly associate the music player unit with a service subscriber. In step 604 the operations include associating the music player unit to a service subscriber. The association of the music player unit to the service subscriber can be done by utilizing the music player identifier and the service subscriber identifier, and further by comparing the two identifiers. The operations of the M2M network node further includes creating a M2M music playlist, step 605. The M2M music playlist is music playlist stored in memory unit of the M2M network node. In step 606 the M2M music playlist is associated with a service subscriber identifier, and thereby indirectly associating the M2M music playlist to a service subscriber) (Jamal-Syed, paragraphs [0027-0028, 0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to implement Jamal-Syed teachings into Sharkey’s teaching for at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices, obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices. This combination improving music experience of user.

As to claim 3, Sharkey- Jamal-Syed discloses the method of claim 2, wherein: the first electronic device is a master device for the dynamic playlist (The mobile computing device 102a or the mobile computing device 102b can be placed into a dock, connected to speakers, connected to a video projector, or otherwise configured to broadcast media content.  For example, music content can be output over speakers to be heard by people gathered in a room, on a patio, or at another location.  One or more playlists of media items in the media libraries associated with mobile computing device 102a or 102b can be generated based on a set of media preferences that are shared between the users of the mobile computing devices 102a and 102b.  More generally, such playlists may be generated based on the media preferences that are shared by the user of the mobile computing device 102a, the user of the mobile computing device 102b, and possibly one or more users of other mobile computing devices, such as mobile computing devices for which a user has opted into a service to generate playlists based on shared media preferences.  The playlists can be generated, for example, and as described in more detail below, by a playlist generator 126 included in the server system 104.  As another example, the computing device 102a and the computing device 102b can establish a peer-to-peer connection, and one or more playlists can be generated by the computing device 102a and/or the computing device 102b) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]);  and the dynamic playlist is generated using a filter applied by a user of the master device (The mobile computing device 102a or the mobile computing device 102b can be placed into a dock, connected to speakers, connected to a video projector, or otherwise configured to broadcast media content.  For example, music content can be output over speakers to be heard by people gathered in a room, on a patio, or at another location.  One or more playlists of media items in the media libraries associated with mobile computing device 102a or 102b can be generated based on a set of media preferences that are shared between the users of the mobile computing devices 102a and 102b.  More generally, such playlists may be generated based on the media preferences that are shared by the user of the mobile computing device 102a, the user of the mobile computing device 102b, and possibly one or more users of other mobile computing devices, such as mobile computing devices for which a user has opted into a service to generate playlists based on shared media preferences.  The playlists can be generated, for example, and as described in more detail below, by a playlist generator 126 included in the server system 104.  As another example, the computing device 102a and the computing device 102b can establish a peer-to-peer connection, and one or more playlists can be generated by the computing device 102a and/or the computing device 102b) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]).

As to claim 4, Sharkey- Jamal-Syed discloses the method of claim 2, further including: without user intervention, matching a new electronic device to the first electronic device based on proximity between the new electronic device and the first electronic device (a mobile computing device can be placed in a dock and media (e.g., music) can be played from one or more playlists that are stored on or otherwise associated with the mobile computing device.  However, a number of people may not prefer the played content.  Thus, in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices.  The one or more playlists can be sent to one or more of the mobile computing devices, enabling a user of a mobile computing device to output the media items on a mobile computing device.  The one or more playlists may also be played through a fixed media player, such as a home stereo receiver.  For example, a user may place a mobile computing device into a dock and may play songs from a playlist, where the songs included in the playlist include attributes which are similar to media preferences shared by multiple users present at the location, and where the dock is attached to a stereo system) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]);  and updating the dynamic playlist based on a listening history of a user associated with the new electronic device (a mobile computing device can be placed in a dock and media (e.g., music) can be played from one or more playlists that are stored on or otherwise associated with the mobile computing device.  However, a number of people may not prefer the played content.  Thus, in some implementations, if it is determined that multiple mobile computing devices are within a defined geographic proximity (e.g., several people with mobile computing devices may be gathered at a party or other location), one or more playlists of media items can be generated based on a set of media preferences shared between the users of the multiple mobile computing devices.  The one or more playlists can be sent to one or more of the mobile computing devices, enabling a user of a mobile computing device to output the media items on a mobile computing device.  The one or more playlists may also be played through a fixed media player, such as a home stereo receiver.  For example, a user may place a mobile computing device into a dock and may play songs from a playlist, where the songs included in the playlist include attributes which are similar to media preferences shared by multiple users present at the location, and where the dock is attached to a stereo system) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]).

As to claim 5, Sharkey- Jamal-Syed discloses the method of claim 2, wherein the set proximity of the first electronic device is defined by comparing an attenuation of a signal received by the first electronic device to a predefined attenuation threshold (the device that includes shared speakers (e.g., the "shared speakers device") may emit a signal (attenuation signal) that is inaudible to humans but that is detectable by a microphone.  For example, the mobile computing device 102a may include a microphone.  If it is detected that the geographic location of the mobile computing device 102a is within a threshold distance (e.g., one hundred feet i.e. attenuation threshold) of the geographic location of the shared speakers device, the mobile computing device 102a can begin to attempt to detect the signal from the shared speakers device.  If the mobile computing device 102a is able to detect the signal from the shared speakers device, it may be determined that the user of the mobile computing device 102a is able to hear media items played on the shared speakers device) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0045-0048]).

As to claim 6, Sharkey- Jamal-Syed discloses the method of claim 2, wherein the matching of the electronic devices to the first electronic device is based on at least one of Bluetooth, Global Positioning System (GPS), or a Local Area Network (LAN) (the location determination unit can be a Global Positioning System unit, first geographic information that indicates a first geographic location of a first device; accessing second geographic information that indicates a second geographic location of a second device) (Sharkey, paragraphs [0005, 0009]).

Claims 8-12 list all the same elements of claims 1-6, but in an apparatus at least one processor (Sharkey, paragraphs [0023]);  and at least one memory including a computer program code, the computer program comprising instructions (Sharkey, paragraphs [0023]) for rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 8-12.  

Claims 14-18 list all the same elements of claims 1-6, but in a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus having at least one processor, cause the apparatus to perform a set of operations including rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 14-18.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkey (US 2012/0290653 A1), in view of Jamal-Syed et al. (US 2017/0171898 A1), hereinafter “Jamal-Syed” as applied above, in further view of McKillop (US 2008/0166967 A1).

As to claim 7, Sharkey- Jamal-Syed disclose the method of claim 6, but does not explicitly disclose further including selecting between using Bluetooth, Global Positioning System (GPS), or a Local Area Network (LAN) based on a battery life of a corresponding matched device.
In an analogous art, McKillop discloses further including selecting between using Bluetooth, Global Positioning System (GPS), or a Local Area Network (LAN) based on a battery life of a corresponding matched device (Portable media player 350 can be operated as a first device that might, for example, be used to obtain a video file from computer 340. In order to minimize the loss of battery power (battery life), media player 350 would begin operating wirelessly using the Bluetooth protocol while it tries to find another device to communicate with. Eventually, another device such as computer 340 would respond to the seek signal being broadcast by media player 350; after computer 340 responds to the seek signal, media player 350 utilizes the Bluetooth handshake protocol to establish Bluetooth communication between the devices. There may be instances where Bluetooth communications are acceptable even though the current upper limit on Bluetooth technology is approximately 3 MB per second. If, however, a large data transfer is desired, media player 350 has the ability to cause both devices to switch from Bluetooth communications to a type of Wi-Fi (select Wi-Fi) or any other type of communications that is optimized for the situation based on bandwidth and power consumption. For example, media player 350 may switch to Wi-Fi communications to take advantage of the higher bandwidth (currently limited to approximately 54 MB per second) and optimize its power consumption (battery life)) (McKillop, paragraphs [0041-0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to implement McKillop’s teachings into Sharkey teaching for further including selecting between using Bluetooth, Global Positioning System (GPS), or a Local Area Network (LAN) based on a battery life of a corresponding matched device. This combination allows a subscriber to have unlimited access to and/or unlimited usage of the media content, so that or unlimited use can be truly unlimited, such that no restrictions are placed on the amount of media that can be downloaded in a given period e.g. week or month.

Claim 13 list all the same elements of claim 7, but in an apparatus at least one processor (Sharkey, paragraphs [0023]);  and at least one memory including a computer program code, the computer program comprising instructions (Sharkey, paragraphs [0023]) for rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 13.  

Claim 19 list all the same elements of claim 7, but in a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus having at least one processor, cause the apparatus to perform a set of operations including rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 19.


Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Jamal-Syed et al. (US 2017/0171898 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 




(A) Applicant argues ".... The Applicant respectfully requests that the Examiner reconsider this nonstatutory double patenting rejection when at least one independent claim of this application has been allowed or noted as being allowable over the cited references...” (from remarks page 4).
As to point (A), Examiner notes MPEP 804 B1: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Applicant is require to address Double Patenting rejection and can no long held in abeyance until allowable subject matter.

(B) Applicant argues "....Sharkey in view of Jamal-Syed does not teach or suggest at least, “based on the users’ music preferences, including preferences of the users of the one or more second electronic devices and the at least one third electronic device, generating a dynamic playlist for the first electronic device, the one or more second electronic devices, and the at least one third electronic device” where the “at least one third electronic device [is] outside the set proximity of the first electronic device but co-present within the set proximity of at least one of the second electronic devices,” as required by claim 2   ” (from remarks pages 9-10).
As to point (B), Examiner respectfully disagrees, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
in the manner of applicants specification, based on the users' music preferences, including preferences of the users of the one or more second electronic devices and the at least one third electronic device, generating a dynamic playlist for the first electronic device, the one or more second electronic devices, and the at least one third electronic device (one or more playlists of media items in the media libraries associated with mobile computing device 102a or 102b can be generated based on a set of media preferences that are shared between the users of the mobile computing devices 102a and 102b.  More generally, such playlists may be generated based on the media preferences that are shared by the user of the mobile computing device 102a, the user of the mobile computing device 102b, and possibly one or more users of other mobile computing devices, such as mobile computing devices for which a user has opted into a service to generate playlists based on shared media preferences.  The playlists can be generated, for example, and as described in more detail below, by a playlist generator 126 included in the server system 104; the media preference determiner 122 may determine updated shared media preferences to account for the most recently detected mobile computing device after a predetermined amount of time (e.g., ten minutes) has elapsed since the detection of the most recently detected mobile computing device.  In other words, the shared media preferences can be updated if a mobile computing device has been nearby, for example, for ten minutes (i.e. automatically updates within time period; suppose that the proximity detector 112 has detected that the mobile computing device 102a and the mobile computing device 102b are in proximity to one another.  If the proximity detector 112 determines that another (e.g., a third) mobile computing device is nearby, the media preference determiner 122 can determine updated shared media preferences between the user of the mobile computing device 102a, the user of the mobile computing device 102b, and the user of the third mobile computing device.  One or more updated playlists can be generated based on the updated shared media preferences) (Sharkey, paragraphs [0005-0006, 0012, 0022, 0028, 0046-0048]).
However Sharkey doesn’t explicitly disclose at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices, obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices.
In an analogous art, Jamal-Syed discloses at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices (The Music Player Unit (i.e. second device) being provided in a M2M communication network and is connected to a M2M Network Node and to a Speaker Unit (i.e. first electronic device). The method includes connecting to a Mobile Device (i.e. third electronic device is in proximity to Music player user which is second device) in the proximity and receiving a Music Playlist from the Mobile Device; For example, user of the mobile device can send a music playlist from the mobile device to the M2M network node or to the music player unit. The music player unit is connected to a speaker unit 103, which is used to play-out the songs. The music player unit uses the speaker unit to play-out the songs. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist i.e. third electronic device is outside the first electronic device i.e. speaker since they are not paired. Third electronic device is in proximity with second electronic device i.e. Music player unit via pairing) (Jamal-Syed, paragraphs [0022, 0024, 0027-0028]); for each respective device of the matched second electronic devices and the at least one third electronic device (The music player unit scans for mobile devices 100 in the proximity, step 2:8. The music player unit can for example scan the proximity using short range technology such as Bluetooth, NFC or RFID. FIG. 3 illustratively shows an exemplary embodiment of the music player unit scanning the proximity for mobile devices. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist,) (Jamal-Syed, paragraphs [0006, 0027-0028], figs. 1&2)
obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices (For example, user of the mobile device can send a music playlist from the mobile device to the M2M network node or to the music player unit. The music player unit scans for mobile devices 100 in the proximity, step 2:8. The music player unit can for example scan the proximity using short range technology such as Bluetooth, NFC or RFID. FIG. 3 illustratively shows an exemplary embodiment of the music player unit scanning the proximity for mobile devices. The music player unit may include the short range technology used to scan the proximity for mobile device; The music player unit pairs with the mobile device in a spatial pairing, step 2:9. The pairing includes establish a communication channel between the mobile device and the music player unit. In step 2:10 a music playlist is sent from the mobile device to the music player unit; the music player unit sends the music playlist, received from the mobile device, and a music player identifier to the Application in M2M network node. In an alternative embodiment the mobile device sends the music playlist directly to the M2M network node. The Application associates the received Music Playlist with a M2M Music Playlist, where the M2M Music Playlist associated with the Service Subscriber, step 2:12. In a one embodiment the Application merges the music playlist, received from the music player unit, with the M2M music playlist. The operations of the M2M network node therefore include receiving an activation message from a music player unit, step 603. The activation message includes a music player identifier, where the music player identifier includes information such that the music player unit can be associated with the service subscriber identifier and thereby indirectly associate the music player unit with a service subscriber. In step 604 the operations include associating the music player unit to a service subscriber. The association of the music player unit to the service subscriber can be done by utilizing the music player identifier and the service subscriber identifier, and further by comparing the two identifiers. The operations of the M2M network node further includes creating a M2M music playlist, step 605. The M2M music playlist is music playlist stored in memory unit of the M2M network node. In step 606 the M2M music playlist is associated with a service subscriber identifier, and thereby indirectly associating the M2M music playlist to a service subscriber) (Jamal-Syed, paragraphs [0027-0028, 0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to implement Jamal-Syed teachings into Sharkey’s teaching for at least one third electronic device to the first electronic device, the at least one third electronic device being outside the set proximity of the first electronic device but is co-present within the set proximity of at least one of the second electronic devices, obtaining user IDs associated with each respective device, the user IDs sent to the apparatus through one or more of the second electronic devices. This combination improving music experience of user.

(C) Applicant argues ".....Claims 7, 13 and 19 depend on independent claims 2, 8 and 14, and thus include all of the limitations of claims 2, 8 and 14 as amended. As explained above, Sharkey in view of Jamal- Syed does not teach or suggest all of the features of claims 2, 8 and 14 as amended. McKillop also does not teach, and is not cited for, the missing limitations. Accordingly, claims 2, 8 and 14 and associated dependent claims 7, 13 and 19 are patentable over Sharkey in view of Jamal-Syed in further view of McKillop for at least the reasons explained above with respect to claim 2.” (from remarks page 11).
As to point (C), see Point (B).

Examiner has withdrawn the 112 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
7/5/22